Citation Nr: 1134227	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

This case has previously come before the Board.  In addressing the Veteran's claim on appeal for service connection for an acquired psychiatric disorder, including PTSD, the Board, in a July 2009 decision, granted service connection for anxiety disorder and denied service connection for PTSD.  The Veteran filed a Notice of Appeal in regard to the Board's July 2009 decision referencing the denial of PTSD, and the Court's March 2011 Order states that, "The July [] 2009, Board decision denied service connection for an acquired psychiatric disorder, including PTSD . . . the Court will grant the appellant's motion and remand the appellant's claim for an acquired psychiatric disorder, to include PTSD . . . The Court does not make any decision as to whether any error existed in the Board's July [] 2009, decision as that decision is now vacated . . . ORDERED that the appellant's motion to remand is granted and the Board's July [] 2009, decision is VACATED and REMANDED for further proceedings consistent with this order."  The case has been returned to the Board for further appellate review.  The Board's July 2009 decision has been vacated and the Board notes that a remand by the Court is not merely for the purpose of rewriting an opinion so that it will superficially comply with the requirements to provide a comprehensive statement of the reasons or bases for its decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  Accordingly, the Board will undertake de novo review, with the Court's directive in mind. 

The Veteran had a hearing before a Decision Review Officer (DRO) in May 2005.  A transcript of that hearing is contained in the record.



FINDING OF FACT

There is competent evidence tending to establish PTSD, anxiety disorder, and depressive disorder, not otherwise specified, with symptoms to include nightmares and sleep impairment, are attributable to service.


CONCLUSION OF LAW

PTSD, anxiety disorder, and depressive disorder, not otherwise specified, with symptoms to include nightmares and sleep impairment, were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Regardless, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts he has an acquired psychiatric disorder as a result of service.  Having reviewed the record, the Board finds the evidence is in equipoise, and thus, a finding in favor of service connection for PTSD, anxiety disorder, and depressive disorder, not otherwise specified, is supportable.

The Board notes there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Initially, the Board notes the Veteran's psychiatric symptoms have been variously diagnosed.  For example, a February 1981 private record reflects night sweats, an October 1997 private record notes generalized anxiety disorder and depression, and chronic anxiety and insomnia were noted in December 1998 and July 1999.  Furthermore, a Social Security Administration (SSA) determination reflects disability due to affective/mood disorders, with reference to PTSD, and while not bound by the SSA determination, the diagnosis of PTSD is supported by an April 2004 letter, in which the Veteran's private physician reported the Veteran had been undergoing treatment for not only PTSD, but also depressive disorder, not otherwise specified, and generalized anxiety disorder, since 2002.  In addition, while the May 2009 VA examiner opined the Veteran did not meet the full criteria for a diagnosis of PTSD, noting no impairment in his social and occupational functioning after service, the degree of impairment due to PTSD is for consideration following the implementation of the grant herein of service connection, as the General Rating Formula for Mental Disorders contemplates such a finding.  See 38 C.F.R. § 4.130 (where a mental condition that has been formally diagnosed, but symptoms are not severe enough to interfere with occupation and social functioning to require continuous medication a 0 percent evaluation is assigned).  Regardless, the diagnosis of PTSD is further bolstered by not only the private records and the SSA determination, but also by VA treatment records, dated in July 2005, December 2005, February 2006, March 2006, May 2006, December 2006, July 2007, and May 2009, all of which reflect a diagnosis of, and treatment for, PTSD, as well as anxiety disorder and major depression.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a diagnosis, establishing service connection for PTSD also requires a link, established by medical evidence, between current symptoms and an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The Board notes that while the May 2009 VA report of examination notes no combat, and while corroboration of a noncombat stressor is required, corroboration of every detail, including the veteran's personal participation, is not required; rather, the veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In that regard, the reported in-service stressors stem from service in Vietnam, and the Veteran's DD Form 214 reflects three years and two months of foreign and/or sea service and service personnel records document a tour of overseas service in the Republic of Vietnam, from October 1969.  In addition, and while the claimed in-stressors to include having come under ground attack in DaNang, have not been specifically corroborated, a service department Citation awarded to the Veteran for meritorious service from October 1969 to May 1970 notes the following:

Considering that this facility was continually under the threat of enemy rocket and sapper attacks, the calmness and astute operational skill that he demonstrated were most noteworthy.  [The Veteran's] outstanding performance of duty under arduous living and working conditions in an advance combat area made a significant contribution to the ability of this Command to accomplish its mission.[]  

Thus, the Board concludes that the Veteran's reported stressors are not inconsistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 1991 & Supp. 2009).  

Furthermore, the Veteran is competent to report his in-service experiences and the Citation lends credibility to his reported stressors, and the May 2009 VA examiner concluded that while not specifically verified, the claimed in-service incidents are likely to have occurred.  Moreover, the May 2009 VA examiner attributed anxiety disorder to service and the April 2004 private doctor related not only anxiety disorder with nightmares to service, but also PTSD and depressive disorder, not otherwise specified, to service.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  In light of the grant herein, however, further discussion of the amended regulations is unnecessary.  

In this case, there is competent and credible evidence tending to establish PTSD, anxiety disorder, and depressive disorder, not otherwise specified, with symptoms to include nightmares and sleep impairment, are related to active service.  Thus, and having resolved all doubt in the Veteran's favor, a finding in favor of service connection is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for PTSD, anxiety disorder, and depressive disorder, not otherwise specified with symptoms to include nightmares and sleep impairment, is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


